NOS. 12-21-00053-CR
                                            12-21-00054-CR

                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

MARVIN EARL TOLLIVER, JR.,                                §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator Marvin Earl Tolliver, Jr., an inmate acting pro se, filed this original proceeding to
challenge Respondent’s denial of his request for production of documents. 1
         On April 8, 2021, the Clerk of this Court notified Relator that his petition for writ
of mandamus failed to comply with Texas Rules of Appellate Procedure 52.3(a)–(h), (j), (k),
and 52.7. See TEX. R. APP. P. 52.3 (form and contents of petition); see also TEX. R. APP. P. 52.7
(record). The notice further informed Relator that his petition would be referred to the court for
dismissal unless he provided an amended petition and the record on or before April 19. On April
22, Relator filed a letter requesting that we withdraw his petition for writ of mandamus so that he
may properly format the petition and re-submit the petition at a later date. We construe the letter
as a motion to dismiss this original proceeding. Accordingly, we grant Relator’s motion to
dismiss, and we dismiss his petition for writ of mandamus.
Opinion delivered April 28, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                              (DO NOT PUBLISH)



         Respondent is the Honorable Edwin A. Klein, Judge of the 420th District Court in Nacogdoches County,
         1

Texas. The State of Texas is the Real Party in Interest.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                            APRIL 28, 2021

                                        NO. 12-21-00053-CR



                               MARVIN EARL TOLLIVER, JR.,
                                        Relator
                                          V.

                                     HON. EDWIN A. KLEIN,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the motion to dismiss the petition for writ of
mandamus filed by Marvin Earl Tolliver, Jr.; who is the relator in appellate cause number 12-21-
00053-CR and the defendant in trial court cause number F1320445, formerly pending on the
docket of the 420th Judicial District Court of Nacogdoches County, Texas. Said motion having
been duly considered, it is therefore CONSIDERED, ADJUDGED and ORDERED that the
petition for writ of mandamus be, and the same is, hereby dismissed.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                            APRIL 28, 2021

                                        NO. 12-21-00054-CR



                               MARVIN EARL TOLLIVER, JR.,
                                        Relator
                                          V.

                                     HON. EDWIN A. KLEIN,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the motion to dismiss the petition for writ of
mandamus filed by Marvin Earl Tolliver, Jr.; who is the relator in appellate cause number 12-21-
00054-CR and the defendant in trial court cause number F1421251, formerly pending on the
docket of the 420th Judicial District Court of Nacogdoches County, Texas. Said motion having
been duly considered, it is therefore CONSIDERED, ADJUDGED and ORDERED that the
petition for writ of mandamus be, and the same is, hereby dismissed.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.